            Case 2:20-cv-02335-CMR Document 11 Filed 01/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABDUL-RAHEEM ALONZO                            :
HUMPHREY,                                      :
    Plaintiff,                                 :
                                               :
       v.                                      :       CIVIL ACTION NO. 20-CV-2335
                                               :
PENNSYLVANIA COURT OF                          :
COMMON PLEAS OF                                :
PHILADELPHIA, et al.,                          :
     Defendants.                               :

                                              ORDER

       AND NOW, this 27th day of January 2021, upon consideration of Plaintiff Abdul-

Raheem Alonzo Humphrey’s Amended Complaint (ECF No. 9) it is ORDERED that:

       1.       The Order of Dismissal [Doc. No. 8] is VACATED and the case is REOPENED

for purposes of evaluating the Amended Complaint.

       2.       The Clerk of Court is DIRECTED to PLACE UNDER SEAL the exhibits to the

Amended Complaint (ECF No. 9, pages 6-58).

       3.       The Amended Complaint is DISMISSED IN PART WITH PREJUDICE AND

IN PART WITHOUT PREJUDICE for the reasons in the Court’s Memorandum as follows:

                a.     All federal law claims are DISMISSED WITH PREJUDICE.

                b.     All state law claims are DISMISSED WITHOUT PREJUDICE to

       Plaintiff’s ability to file such claims in the appropriate state court; and

       4.       The Clerk of Court is DIRECTED to mark this case CLOSED.

                                               BY THE COURT:

                                               /s/ Cynthia M. Rufe
                                               CYNTHIA M. RUFE, J.
